Citation Nr: 9931527	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disorder, characterized as a cataract, 
post-operative lens excision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The appellant served on active military duty from December 
1950 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

This case was previously before the Board in December 1997 at 
which time entitlement to service connection for a left eye 
disorder on a direct basis was denied.  Subsequent to that 
time, a VA examination was obtained in September 1998 in 
which reference is made to the veteran's military service.  
The matter of whether new and material evidence has been 
presented to reopen the claim for direct service connection 
is referred to the RO for appropriate action.  

In a July 1999 written statement, the veteran's 
representative located in Washington, DC, noted that the 
local representative had not been provided the opportunity to 
file a VA Form 646 on behalf of the veteran.  Since the 
veteran's representative of the DC office presented pertinent 
arguments, the Board does not find any due process 
deficiency.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In August 1999, the Board requested an opinion from VA's 
Veterans Health Administration (VHA) in connection with the 
veteran's claim.  An opinion was received in October 1999.  
The veteran's representative was provided the opportunity to 
present any additional argument.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.   

2.  There is no competent medical evidence that shows that 
the veteran has additional disability of the left eye 
associated with treatment by the VA.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left eye disorder, characterized as 
a cataract, post-operative lens excision, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of Record

The medical report of the appellant's military induction 
examination, conducted in December 1950, was negative for any 
clinical findings.  The report indicates that the appellant 
was evaluated to be eligible for entry into the military.  A 
review of the service medical records shows that the 
appellant was evaluated on several occasions between October 
1951 and November 1953, for conditions unrelated to the left 
eye.  Examination on separation from service, conducted in 
June 1954, was negative for any clinical or diagnostic 
findings relative to the eye.  In his clinical assessment, 
the examiner noted that the medical records were negative for 
any "pertinent interval medical history." 

Medical records disclose that the appellant first received 
post-service treatment in 1979.  A clinical report, dated in 
February 1979, documents treatment for complaints of left eye 
iritis, for which the appellant reported a one year history.  
The appellant was referred for ophthalmologic consultation at 
that time, which revealed that left eye visual acuity was 
"count fingers."  The assessment was chronic iritis of the 
left eye with secondary cataract subtotal seclusion.  
Clinical reports, dated in March 1979, record continued 
complaints relative to the left eye.  The assessment was that 
the veteran complained of significant visual problems with 
the left eye.  The veteran wanted surgery; monocular aphakia 
was explained.  

The appellant underwent VA hospitalization in April 1979 for 
surgical excision of the left eye lens.  His subjective 
complaints at that time included significant loss of depth 
perception on the left side.  Evaluation showed a cataract of 
the left eye with near secluded pupil.  Prior to surgery, the 
risks and potential gains of surgery were explained, 
including the risk of loss of the eye, eyesight, hemorrhage, 
infection, glaucoma, problems with monocular aphakia, the 
need for contact lens, and macular edema.  On the day prior 
to discharge, the appellant's visual acuity was measured as 
20/200.  Clinical records reflect that the appellant reported 
blurred vision at the time of his discharge.  Subsequent 
attempts to fit the appellant with a contact lens due to his 
aphakic condition were unsuccessful.  

A review of subsequent clinical records discloses that the 
appellant reported decreased visual acuity.  In that context, 
the records show that visual acuity as measured during 
follow-up evaluations in May 1979, generally yielded results 
of 20/200.  When the appellant was evaluated in June 1979, 
visual acuity was variously indicated as "light 
perception," "count fingers," and "hand movement."  A 
clinical assessment of cystoid macular edema was indicated.  
By August 1979, the appellant's condition was evaluated as 
stable, but not improving.  The remainder of the medical 
records on file, dated October 1980 to January 1991, reflect 
continued complaints of decreased visual acuity of the left 
eye.  

In March 1995, the RO inquired as to whether the VA District 
Counsel had any information regarding a tort claim stemming 
from 1979 surgery at a VA medical center.  The response was 
that no settlement had been made in the case, and no records 
were available.  

The appellant testified in December 1996 and August 1997 that 
he now experiences distorted images through left eye vision.  
He further maintained that he has only light perception in 
the left eye.  It is the appellant's contention that his 
decreased visual acuity is related to the 1979 VA treatment 
for the left eye cataract.

The veteran was afforded a VA eye examination in September 
1998.  The examiner noted that the claims file had been 
reviewed.  The veteran had recently undergone an anterior 
chamber secondary implant in the left eye and was having a 
recurrence of iritis.  Best-corrected distant vision of the 
left eye was 20/70; best near vision of that eye was 20/100.  
The pertinent assessment was cataract in the left eye 
secondary to iritis; the veteran was aphakic for many years 
and now had a secondary anterior chamber intraocular lens.  

In a subsequent addendum dated in January 1999, the examiner 
noted that the veteran had a history of idiopathic iritis 
prior to his surgery in 1979.  It was the veteran's iritis 
which caused him to develop a cataract of the left eye.  At 
the time of the veteran's left cataract removal, patients 
with uveitis were not receiving implants as some could cause 
worsening of uveitis or a type of immune reaction to the 
lens.  Since then, intraocular lenses have been improved and 
the veteran received such implant so that he was no longer 
aphakic.  The veteran did not have a best corrected vision of 
any better than 20/100 due to the longstanding inflammation 
of the eye and on examination he had changes in the retinal 
pigment epithelium and the macula which were probably related 
to the longstanding uveitis.  

The examiner then concluded that the veteran's current left 
eye disorder was related to uveitis that was present probably 
years before the 1979 hospitalization and to the treatment 
that he received for iritis, which was appropriate.  It was 
noted that the veteran was no longer aphakic and that his 
retinal changes were likely related to longstanding iritis.  
The veteran continued to have chronic, low-grade iritis, 
bilaterally.    

The Board received an opinion from a VHA expert in October 
1999.  The Board requested the examiner to respond to various 
questions:  

(a)  What is the correct diagnostic classification of all 
currently manifest left eye disorders?

The examiner responded that, after reviewing the claims file, 
the veteran currently had bilateral chronic idiopathic 
iritis; cataract, left; pseudophakia, left; peripheral 
anterior synechiae, bilateral; and retinal pigmentary changes 
in the macula, left. 

(b)  With respect to each currently diagnosed left eye 
disorder, is such disorder of the left eye causally related 
to the April 1979 VA hospitalization?  

The examiner responded that all of the eye conditions were 
causally related to the chronic idiopathic bilateral iritis.  
It was noted that the file revealed that the veteran had 
discoloration of the left macula after surgery and that the 
request for a fluorescein angiogram was refused by the 
veteran.  The discoloration was diagnosed as clinical 
evidence for cystoid macular edema (CME).  The pigment 
changes observed in the macula, left, in 1998 were most 
likely the long-term sequelae of chronic CME, left.  CME 
results from chronic iritis as well as after cataract surgery 
(Irvine Gass syndrome).  The veteran had been warned of the 
possibility of macular edema developing in the left eye prior 
to his surgery.  CME is more common in patients with iritis.  

(c) If any left eye disorder is identified as being causally 
related to the April 1979 VA hospitalization, is such 
disorder a certain or near certain result of the treatment 
afforded during the 1979 hospitalization?  Any decreased 
visual acuity, including as a result of the lack of an 
intraocular lens implantation, should be described in 
relation to the April 1979 hospitalization or other unrelated 
factors.  

The examiner responded that the cataract surgery of the left 
eye improved the best-corrected visual acuity in that eye.  
It was not possible to fit the veteran with glasses after 
unilateral cataract surgery because the large difference in 
lens power between the eyes would cause disparity in image 
magnification.  The veteran was intolerant of contact lenses, 
left.  In 1979, it was contraindicated to put an intraocular 
lens in an eye with chronic iritis.  Thus, the veteran did 
not have useful vision of the left eye until the secondary 
lens implant in 1998.  He had full bilateral peripheral 
visual fields.  With the lens implant, he should be able to 
use both eyes together but still might have some distortion 
in his central vision, left, due to the macular pigmentary 
changes, left, that are permanent.  The macular pigmentary 
changes are due to clinically suspected CME, that might have 
been present as a result of iritis prior to surgery or 
aggravated by cataract surgery, but was not detected until 
after the cataract was removed and the retina could be 
visualized.  The retina could not be visualized clearly prior 
to cataract surgery due to the dense cataract.  

Applicable Law and Regulation

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  The 
Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent with 
the plain meaning of 38 U.S.C.A. § 1151 [formerly § 351], and 
that the regulation exceeded the VA's authority.  Pursuant to 
the Court's holding in Gardner, the VA instituted a 
Department-wide policy of holding in abeyance certain cases, 
such as this one, which were likely to fall within the 
precedent of Gardner.  Meanwhile, the VA appealed the Court's 
holding to the United States Court of Appeals for the Federal 
Circuit, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
Subsequently, the Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and was subsequently 
appealed to the United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the prior decisions.  Brown v. Gardner, 
115 S.Ct. 552 (1994).  In its decision, the Supreme Court 
held that VA's interpretation of 38 U.S.C.A. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not
questioned.  See, Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In 
that regard, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA medical treatment and additional 
disability, but that not every additional disability is 
compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provided that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purposes of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held 
that no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under 
any law administered by the Secretary, either 
by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In July 1999, the Court defined what constituted a well 
grounded claim for compensation benefits under the pre-
amendment version of 38 U.S.C.A. § 1151, and held that for a 
well-grounded claim under this section, there must be (1) 
Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  The Court also recognized that a continuity-of-
symptomatology analysis would also apply and a claim would be 
well-grounded if there is (1) Evidence that a condition was 
"noted" during VA hospitalization or treatment; (2) 
evidence showing continuity of symptomatology following such 
hospitalization and treatment; and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  Id.   

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required 
to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

In this case, the Board finds that the veteran has submitted 
a well grounded claim.  That is, the veteran submitted (1) 
medical evidence of a current disability (the October 1999 
VHA medical opinion identifies current disabilities that 
involve the left eye surgery); (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code (the veteran noted decreased visual acuity 
from the time of surgery); and (3) medical evidence of a 
nexus between that asserted injury or disease and the current 
disability (The VA examiner in January 1999 concluded that 
the veteran's current left eye disorder was related to 
uveitis that was present probably years before the 1979 
hospitalization and to the treatment that he received for 
iritis).  Jones v. West, 12 Vet. App. 460 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  The 
veteran has not indicated the existence of any other relevant 
evidence.  The VA afforded the veteran specialist examination 
and the Board obtained an opinion from a VHA expert.  Thus, 
the Board finds that the duty to assist has been met.  

Since the veteran's claim was pending at the time of the 
statutory change, he is entitled to application of the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the case of any claim pending before 
October 1, 1997, the provisions of the old law are most 
favorable and will be applied.  VAOPGCPREC 40-97 (1997).  The 
veteran's claim was pending prior to October 1, 1997, and the 
old law will be applied to that claim.

As noted above, the veteran's claim for benefits under the 
pre-amendment version of 38 U.S.C.A. § 1151 is well grounded.  
See Jones v. West, 12 Vet. App. 460 (1999).  In determining 
that the appellant's claim is well-grounded, the credibility 
of evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet.App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet.App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet.App. 
164, 169 (1991).

In this case, the current disabilities were identified as 
bilateral chronic idiopathic iritis; cataract, left; 
pseudophakia, left; peripheral anterior synechiae, bilateral; 
and retinal pigmentary changes in the macula, left, by the 
VHA examiner in the October 1999 opinion.  Accordingly, the 
question presented in this case is whether the veteran 
sustained any "additional disability" to his left eye as a 
result of VA medical or surgical treatment which was not due 
to his own misconduct which was not merely coincidental with 
VA medical or surgical treatment, which was not the 
continuance or natural progress of the injury, and which was 
not the certain or intended result of VA medical or surgical 
treatment.  There need be no demonstration of fault, or 
negligence or a failure to follow the applicable medical 
standard of care in this § 1151 claim.

In this, and in other cases, where the ultimate question to 
resolve the case turns on a medical issue, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of a medical expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Clearly, the evidence shows that the veteran's chronic 
idiopathic iritis preexisted the 1979 surgery.  Additionally, 
there is no indication that the 1979 surgery affected the 
course of the iritis.  Consequently, there is no basis for 
benefits on this account.  

However, the veteran has contended that he has been unable to 
see as well following the left eye surgery and that 
compensation on that basis, including as a result of CME, is 
warranted.  Although the veteran is competent to testify as 
to his experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  That is, the Board 
recognizes that the veteran is competent to note whether he 
feels that his visual acuity has increased or declined at any 
given time.  However, any cause for such decreased visual 
acuity, if clinically identified, must be rendered by a 
medical expert who is competent to draw such conclusions.  
The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent. 

In the October 1999 medical opinion, the expert concluded 
that the cataract surgery of the left eye actually and 
ultimately improved the best-corrected visual acuity.  
Consequently, while there may have been some problem in 
improvement of the visual acuity following surgery, secondary 
to the times and abilities of that period, the final outcome 
was that surgery led to improvement.  

As for the retinal pigment changes, the 1998 VA examiner 
indicated that such changes were likely related to 
longstanding iritis.  The examiner in 1999 also noted that 
the veteran had pigment changes, but the opinion was that 
they were considered to be "most likely" from CME.  
Further, the CME resulted either from chronic iritis or post-
cataract surgery, otherwise known as Irvine Gass syndrome.  
The examiner further explained that the CME was either 
present prior to surgery but was undetectable due to the 
cataract or was aggravated by the surgery.  Additionally, 
there was the possibility of some ensuing distortion in the 
central vision as a result.  Nevertheless, the examiner 
previously explained that the veteran's vision of the left 
eye was improved due to surgery.  While the residual effect 
from retinal pigmentary changes may be some visual 
distortion, the evidence otherwise indicates that the 1979 
treatment ultimately improved overall vision.  Thus, even if 
the changes could be associated with the 1979 surgery (which 
at this time is not clear from the examiners), it is not 
demonstrated that additional disability resulted since the 
veteran's 1979 treatment led to an improvement in vision.  

Finally, the remaining disability noted by the VHA expert, 
peripheral anterior synechiae, is not related by any examiner 
to the 1979 treatment.  Anterior synechia is defined as 
adhesion of the iris to the cornea.  STEDMAN'S MEDICAL 
DICTIONARY 1745 (26th Ed. 1995).  This citation is provided 
purely for definitional purposes to aid in the Board's 
discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), 
Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner 
does not conflict with the holding in Thurber v. Brown, 
5 Vet. App. 119 (1993).  As discussed above, there is no 
medical opinion that links such disability to VA treatment.  

The Board has found the VHA medical opinion as highly 
probative since the expert has the entire claims file 
available for review.  This opinion provides further 
elaboration to the addendum of the VA examiner following the 
September 1998 VA examination.  In sum, the medical opinions 
of record do not support the conclusion that the veteran has 
additional disability of the left eye associated with 
treatment by the VA.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left eye 
disorder, characterized as a cataract, post-operative lens 
excision, is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


